 Case 3:20-cv-01246-SMY Document 9 Filed 12/02/20 Page 1 of 3 Page ID #135




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHESTER O’QUINN, #K92939,                      )
                                               )
              Plaintiff,                       )
                                               )
vs.                                            )    Case No. 20-CV01246-SMY
                                               )
C/O MENENDEZ, and                              )
LT. MAYER,                                     )
                                               )
              Defendants.                      )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Chester O’Quinn, an inmate in the Illinois Department of Corrections currently

incarcerated at Dixon Correctional Center, filed a lawsuit on September 16, 2019, O’Quinn v.

Vanderhove, et al., Case No. 3:19-cv-01010-MAB. Upon screening of the Second Amended

Complaint in that case, a number of Plaintiff’s claims were severed into separate actions

(“Severance Order”). (Doc. 1). This case pertains to Count 6, which was described as follows:

       Count 6:       An Eighth Amendment claim against C/O Menendez and Lt. Mayer for
                      use of excessive force.

       In the Severance Order, the Court found the allegations in the Second Amended Complaint

were sufficient to proceed on the excessive force claim in Count 6 against Menendez and Mayer.

(Doc. 1, pp. 16-17). After this case was opened, Plaintiff was given the opportunity to choose

whether to proceed or dismiss the claim. (Doc. 5). Plaintiff has chosen to proceed. (Doc. 6).

       Accordingly, the claim in COUNT 6 WILL PROCEED against C/O MENENDEZ and

LT. MAYER. The Clerk of Court shall prepare for Mendendez and Mayer: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the SEVERANCE ORDER

                                               1
 Case 3:20-cv-01246-SMY Document 9 Filed 12/02/20 Page 2 of 3 Page ID #136




(Doc. 1), COMPLAINT (DOC. 2), and this MEMORANDUM AND ORDER to Defendant’s

place of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on the Defendant, and the Court will

require the Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to file an appropriate responsive pleading to the First

Amended Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                  2
 Case 3:20-cv-01246-SMY Document 9 Filed 12/02/20 Page 3 of 3 Page ID #137




delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       Finally, based on the allegations in the First Amended Complaint, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health Insurance

Portability and Accountability Act.

       IT IS SO ORDERED.

       DATED: December 2, 2020

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge

                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will enter an
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive the Defendants’ Answer, but it is entirely possible that it will take 90 days
or more. When Defendants have filed their Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for Defendants before filing any motions, to give the Defendants
notice and an opportunity to respond to those motions. Motions filed before Defendants’ counsel
has filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                                  3
